Citation Nr: 1207477	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that in relevant part, denied the Veteran's claim of entitlement to service connection for a back disorder.  

This claim was previously denied by the Board in May 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2009, granted the parties joint motion to remand this case back to the Board for further development.  This claim was subsequently remanded by the Board in June 2010 so that additional development could be undertaken.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon in March 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In September 2010, the Veteran indicated that he was seeking entitlement to service connection for a heart condition.  The record reflects that this claim was previously denied by the RO in a May 2004 rating decision.  The Veteran did not appeal this decision, and it is now final.  Therefore, his September 2010 statement should be treated as a request to reopen this previously denied claim.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

The Veteran's current back disability did not manifest during, or as a result of, active military service, nor was a previously existing back injury permanently aggravated as a result of active duty.  
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2004 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not notified of the Dingess requirements until a communication associated with his April 2008 supplemental statement of the case (SSOC), the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  Also, the Veteran received a VA medical examination in October 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA Medical Center (VAMC) records identified by the Veteran and that they scheduled the Veteran for a medical examination.  The AMC later issued a SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that he injured his back during basic training and that he further aggravated this injury as a result of carrying heavy pots and pans during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran had a preexisting back injury that was not permanently aggravated as a result of military service, and as such, service connection is not warranted.  

According to the Veteran's May 1968 preinduction examination, an evaluation of his spine was deemed to be normal.  However, the physician did note that the Veteran suffered from back pain with lifting and a prior head injury with concussion.  The Veteran also reported suffering from recurrent back pain in his report of medical history associated with this examination.  According to the Veteran's November 1970 separation examination, the Veteran suffered from back trouble that was related to an automobile accident.  It was also noted that the Veteran suffered a head injury as the result of an automobile accident.  

Service treatment records contain no other evidence regarding the back, aside from a June 1969 record in which the Veteran was noted to be suffering from a back strain due to Scheuermann's disease.  The Veteran was put on a limited temporary profile for three weeks.  The record contains no further evidence of treatment of the spine or any chronic residuals related to this back strain.  

The first post-service evidence regarding the back is a December 2002 VA outpatient treatment record.  According to this record, the Veteran reported back and joint pain.  The Veteran was diagnosed with possible degenerative joint disease of the spine at this time.  No mention of a relation to the Veteran's military service was offered.  

The Veteran subsequently filed a claim of entitlement to service connection for a back disability in September 2003.  This claim was denied by the RO in a May 2004 rating decision.  VA received a timely notice of disagreement to this decision in May 2004, but the previous denial was confirmed in a March 2006 statement of the case.  The Veteran perfected an appeal of this decision to the Board in April 2006.  

In March 2009, the Veteran underwent a magnetic resonance image (MRI) of the spine.  This revealed severe spinal stenosis at L4-5 and continued thecal sac narrowing for unknown reasons behind the L4 vertebral body, right-sided neural foraminal narrowing, and possibly mild compression of the T11 vertebra.  No signal abnormalities were found, so the compression was felt to "probably" be old.  

The record reflects that the Veteran has continued to seek treatment for his back pain.  According to an April 2010 outpatient treatment record, the Veteran was suffering from chronic low back pain dating back to military service.  It was noted that his pain was becoming more severe.  An October 2010 annual checkup note indicates a history of severe degenerative disease of the spine.  

The Veteran was subsequently seen for a neuro-surgery consultation in October 2010.  The Veteran noted worsening low back pain over the past several years.  It was noted that the Veteran had a severe motor vehicle accident in 1967 when he was thrown through a car window, sliding along the pavement for 50 to 75 yards.  The Veteran also reported an injury during basic training.  The Veteran also indicated that he used to work in light construction and that he pumped gas without too much difficulty with his back.  He also used to walk about four to five miles on a daily basis until he had a number of heart attacks in 2003.  X-rays revealed a 40 percent wedge compression deformity at T11, which appeared remote, as well as mild multilevel degenerative disc disease.  

Finally, the Veteran was afforded a VA examination of the back in October 2010.  The Veteran told the examiner that at the age of 16 or 17, he was in a motor vehicle accident.  The Veteran was not wearing a seatbelt, and while they were driving, the car flipped and rolled, ejecting him out of the back window of the car.  The Veteran reported landing on gravel and pavement, striking both his front and back side.  The Veteran denied any exceptional pain in his back at this time, but he did report that it took about six months for him to get over the accident.  The Veteran also reported that during basic training, he had to do a lot of running and other exercising.  He subsequently awoke one morning with pain in his low back and he was told to take the rest of basic training easy.  The Veteran reported that this pain never fully went away, and as part of his duties as a cook, he had to carry heavy pots.  He indicated that his pain continued to worsen as a result of this.  The Veteran asserted that his back pain continued throughout service and after his separation from active duty.  

The examiner diagnosed the Veteran with central spinal stenosis at L4-5, foraminal spinal stenosis at L4-5, spondylosis of L4-5, degenerative disc disorder of T11-12 and a compression fracture of the T11 vertebra.  The examiner concluded that the Veteran did have a preexisting back injury upon enlistment.  The examiner opined that it was less likely than not that the Veteran's preexisting back disability was permanently aggravated by basic training and lifting heavy pots in the kitchen.  The examiner explained that the extent of the Veteran's condition was localized to some specific vertebral segments and that these segments were not likely to have been strained in the course of basic training to the point that they would have resulted in such a condition.  The examiner explains that the strain that occurred to the back muscles during basic training would have resulted in self-limited discomfort.  It would not have created the significant changes present in the spine now.  Rather, the examiner felt that the Veteran's pre-military motor vehicle accident was likely the cause of this change, as it was a violent and high-energy trauma.  The examiner explained that when a person is ejected from a vehicle, the body is subject to very high forces.  The examiner concluded that this type of injury would have resulted in the compression fracture now seen at T11, and that this condition would not have been caused by a less high energy injury such as physical training and the lifting of heavy pots.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disorder.  The Veteran's service treatment records note a preexisting back disability.  See 38 U.S.C.A. § 1111.  As such, the presumption of soundness does not apply.  

With that being said, for compensation to be granted in this case, the evidence must demonstrate that this condition was permanently aggravated as a result of active military service.  Id.  However, the evidence of record does not demonstrate permanent aggravation in this case.  Aside from a single incident of a back strain in service, the record contains no evidence of follow-up treatment for the back.  In fact, the first evidence of treatment for this condition is from December 2002 - which is approximately 32 years after the Veteran's separation from active duty.  At the time of this treatment, there was no mention of back pain since military service.  The record also contains a neuro-surgery consultation note from October 2010, indicating that the Veteran worked in light construction without too much difficulty in his back, and, that he was able to walk four to five miles daily prior to having heart attacks in 2003.  This evidence does not demonstrate that the Veteran suffered any significant back problems in the years following his separation from active duty.  Finally, the October 2010 VA examiner concluded that the centralization and nature of the Veteran's back disability would have been caused by a significant trauma, such as being ejected from a motor vehicle, and would not have been permanently aggravated by activities such as physical training or carrying pots.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to compensation for the aggravation of his preexisting back disability.  

In reaching the above conclusion, the Board has considered the statements and testimony offered by the Veteran in support of his claim.  According to a July 2006 statement, the Veteran's back went out on him after basic training.  He was subsequently assigned to be a cook, and he asserted that this irritated his back.  While the Board has considered this statement, it does not demonstrate entitlement to service connection.  The Board does not dispute that the Veteran was seen for back pain during basic training.  However, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The mere fact that the Veteran experienced some pain during service is not evidence of permanent aggravation.  In fact, the October 2010 VA examiner specifically concluded that there was no permanent aggravation as a result of these activities.  This statement, therefore, does not demonstrate entitlement to service connection.  

The Board has also considered the Veteran's March 2009 hearing testimony.  The Veteran testified that his preservice car accident did not result in any real disabilities aside from skin damage.  Also, the Veteran indicated that he was in the hospital "for a couple of days" because of this accident.  However, the Board does not find this assertion to be credible.  During his October 2010 neuro-surgery consultation, the Veteran's automobile accident was described as "severe."  It was also noted that he was hospitalized for weeks as a result of this accident, rather than a couple of days.  The Veteran's October 2010 VA examination also notes that the Veteran lost consciousness following this accident, and the Veteran's 1970 separation examination relates his back pain to a prior automobile accident.  As such, the preponderance of the evidence does not support the Veteran's assertion that he did not suffer any real injuries during this accident aside from skin damage.  

Finally, the Board notes that the Veteran asserted that nothing was wrong with him at the time of his enlistment with the Army, as evidenced by the fact that he passed his preenlistment examination.  However, as already discussed, there is clear and unmistakable evidence of a preexisting back injury in this case.  The Veteran himself reported having back pain at the time of his preenlistment examination, and during his 1970 separation examination, his back pain was specifically linked to a motor vehicle accident.  Finally, the October 2010 VA examiner concluded that the Veteran's disability was consistent with a high impact injury, such as being ejected from a moving motor vehicle, and not with degeneration due to physical training or lifting pots.  The evidence of record does not support the Veteran's assertion that there was nothing wrong with him at the time of enlistment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disorder must be denied.



ORDER

Service connection for a back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


